Citation Nr: 1427806	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-07 462	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's daughter


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from May 1941 to August 1945.  He served overseas in Papua, New Guinea, the East Indies, and the Bismarck Archipelago.  He died in December 2007.  

This matter comes before the Board of Veterans' Appeals (Board0 from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the appellant's claim for service connection for the cause of the Veteran's death.  At his death, his only service-connected disability was residuals of malaria, evaluated as 50 percent disabling from August 7, 1945, to May 15, 1948, and as noncompensably disabling thereafter.  

The appellant and her daughter testified at an October 2012 before an RO Decision Review Officer (DRO).  A transcript thereof is on file.  

The appellant and her daughter testified in May 2014 before the undersigned in Detroit, Michigan.  In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal anything pertinent to the present appeal, except a transcript of the May 2014 travel Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active service from May 1941 to August 1945.  He served overseas in Papua, New Guinea, the East Indies, and the Bismarck Archipelago.  

2.  The Veteran died in December 2007 and the immediate cause of death was hepatocellular carcinoma and another significant contributing to death but not resulting in death was renal cell carcinoma.  At the time of his death the Veteran's only service-connected disability was residuals of malaria.  

3.  The Veteran served in areas of the South Pacific during World War II and was exposed to Aflatoxin; his fatal hepatocellular cancer, while first shown many years after service, is a disease which is as likely as not associated with his in-service exposure to Aflatoxin.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death from hepatocellular cancer are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

II. Service Connection for Cause of Death

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  When service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  38 C.F.R. § 3.312.  

When service connection is established for a disability prior to the death of a veteran, the initial inquiry is to determine whether the service-connected disability was either the principal or contributory cause of the veteran's death.  38 C.F.R. § 3.312.  To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  To be a contributory cause of death it must be shown that it contributed substantially or materially, that it combined to cause death; that it added or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   Also, service connection shall be granted if a veteran had 90 days or more days of active service and a malignant tumor manifests to a compensable degree within one year following such service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  

The ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III. Background

The Veteran died in December 2007 and the cause of his death, at age 89, was listed as hepatocellular carcinoma and another significant factor contributing to death but not resulting in death was renal cell carcinoma.  At the time of his death the Veteran's only service-connected disability was residuals of malaria, evaluated as noncompensably disabling.  As to whether tobacco use contributed to death, the death certificate reflects that this was unknown. 

At the DRO hearing in October 2012 the Veteran's daughter testified that the Veteran had first been diagnosed with hepatocellular cancer in August 2006.  Her research into this had found that primary hepatocellular cancer was extremely rare in the United States, constituting less than 1/2 percent of all cases of cancer.  However, primary liver cancer was rampant in the countries in which the Veteran had had military service, e.g., Papua, New Guinea, and the Philippines and was due to Aflatoxin, a type of fungus, in the soil.  She believed that the Veteran had been exposed to this fungus during his military service.  A VA physician had submitted a supporting statement but, unfortunately, the language therein had not been sufficiently strong as to the likelihood of the Veteran's exposure and development of his fatal liver cancer.  She had obtained other supporting medical opinions from two non-VA physicians in support of the claim.  

At the travel Board hearing the Veteran's daughter testified that she was unaware that she could submit additional evidence at the hearing.  Recently, she had done additional research on the Internet and had found articles which supported the claim that the Veteran's in-service exposure overseas, and particularly in Asia, to Aflatoxin was more than likely linked to or caused his death from hepatocellular cancer and that the additional research affirmed that there was a delayed onset between such exposure and the development of the Veteran's fatal hepatocellular (liver) cancer.  It was stated that three physicians had already submitted supporting statements in support of the claim.  Also, the Veteran had no other risk factors for the development of liver cancer because he did not have hepatitis, did not drink, and did not smoke.  

The service treatment records (STRs) show that when hospitalized in May 1941 for nasopharyngitis it was noted that the Veteran had a history of smoking 10 cigarettes daily but used very little alcohol.  He was treated extensively in 1945 for malaria.  The August 1945 separation examination noted that he had had a history of weak kidneys when in New Guinea in 1944.  

In January 1995 the Veteran had a left nephrectomy at a private medical facility due to renal cell carcinoma.  Service connection for loss of the left kidney was denied by an unappealed March 2002 rating decision, of which the Veteran was notified. 

A VA medical opinion in March 2002  stated that it was unlikely that the Veteran's left renal cell carcinoma with subsequent nephrectomy was related to his "weak kidney" during service because the STRs made no mention of the type of kidney problem or which kidney was involved as well as due to the long period between his service and the diagnosis of renal cell carcinoma.  

In January 2008 Dr. M. V., a VA staff physician and lecturer in gastroenterology at the University of Michigan Health System, stated that he had treated the Veteran from September to December 2007 for hepatocellular cancer.  The Veteran did not have the most common risk factors for this cancer, e.g., cirrhosis or viral hepatitis.  He had spent three years in Southeast Asia during World War II and was more than likely exposed to Aflatoxin during such time.  The association between Aflatoxin and hepatocellular cancer was well documented and the Veteran's exposure (as stated) represented a risk factor.  

In January 2009 a VA physician reviewed the Veteran's STRs and VA medical records.  It was reported that a February 1945 STR documented a history of smoking.  A VA Urgent Care Note of June 24, 2007, documented the Veteran's past use of tobacco and alcohol, as well as a nephrectomy due to a malignancy.  An extensive review of current medical literature revealed that a variety of important risk factors for the development of hepatocellular cancer had been identified and included hepatitis B carrier state, chronic hepatitis C virus, hereditary hemochromatosis, and cirrhosis.  Malaria was not identified as a risk factor.  Cigarette smoking and alcohol intake had been linked to hepatocellular cancer in many reports.  Cigarette smoking had been shown to be a risk factor for hepatocellular cancer.  The Veteran in this case had a history of both, i.e., alcohol and tobacco use.  Medical literature also substantiated complications of malaria, to include renal failure, pulmonary "edema/ards", hypoglycemia, anemia, and bleeding and gastroenteritis.  Complications of hepatocellular cancer were not evidenced.  

A February 2010 letter from Dr. J. B. reflects that he had diagnosed the Veteran in November 2006 as having hepatocellular carcinoma, state III.  At that time the Veteran did not have common risk factors for hepatocellular cancer in the United States, including liver cirrhosis secondary to either viral hepatitis or iron overload.  The other risk factors for hepatocellular cancer included environmental toxins, including Aflatoxin, contaminated drinking water, and Betel nut chewing.  Additional risk factors included tobacco use and alcohol abuse, as well a non-alcoholic fatty liver disease, and type II diabetes.  Information from the Veteran's family indicated that he had spent 3 years in Southeast Asia during World War II.  The locations in which he served at that time were known to have increased amounts of Aflatoxin which was a mycotoxin that commonly contaminated corn, soybeans, and peanuts.  

Dr. J. B., who is Board certified in Hematology and Oncology, concluded that "[i]t is as likely as not that the exposure to the Aflatoxin was the reason for this patient's hepatocellular carcinoma."  The physician stated that it was well-known and well documented that hepatocellular carcinoma was associated with Aflatoxin exposure.  

Dr. N. V., who is certified by the American Osteopathic Board of Preventive Medicine Occupational/Environmental Medicine, reported in February 2010 that he was familiar with much of the controversy that had raged over the last 30 and more years concerning dioxin exposed populations, including those Vietnam veterans' studies as part of U.S. Air Force Ranch Hand II Study.  There was a strong association between Aflatoxin exposure and hepatocellular cancer, which had been established for over 30 years.  Certain countries were recognized as significantly higher areas of exposure and these included countries in Southeast Asia.  It was more often than not very difficult to assign a particular cancer to a specific exposure, as evidenced by the controversial nature of cause of cancers in humans.  In the case of the Ranch Hand II studies, which analyses might be evolving, there appeared to be inadequate evidence to link dioxin exposure with hepatocellular cancer.  However, this was not to say that the evidence suggested that there was no association.  The fact that hepatic cancers had been studied suggested that they were on the radar of investigation and further studies might become more definitive.  

Dr. N. V. further stated that as to Aflatoxin exposure and hepatocellular cancer, there was little doubt of an association which brought Dr. N. V. to an opinion in the Veteran's case.  Lacking any other risk factors, e.g., hepatitis or HIV, etc., and considering the length of his service in areas of the world with high Aflatoxin exposures in food, in soil, and in water together with exposures to the known human carcinogenic effects of certain dioxin "congeners", it was suspected that the Veteran's hepatocellular cancer derived, with a more than 50 percent likelihood, from exposures to carcinogenic substances encountered during his military service.  

In support of the claim articles, including from the Internet, concerning the effects of Agent Orange, have been submitted.  An Internet article from Wikipedia states that high levels of Aflatoxin exposure produced acute necrosis, cirrhosis, and carcinoma of the liver.  One internet article, from the National Institute of Environmental Health Service, of the National Institute for Health (NIH), states that Aflatoxin exposure occurred primarily through diet and could lead to liver cancer.  Also submitted was a 94 page Internet article which addresses contamination, including by Aflatoxin, in various foods.  

IV. Analysis

At the time of his death, from hepatocellular cancer and to which renal cell cancer contributed, the Veteran's only service-connected disorder was residuals of malaria, rated noncompensably disabling.  

It is undisputed that the Veteran's fatal hepatocellular cancer, as well as renal cancer, did not manifest until many years after the termination of his military service in 1945.  There is evidence that during his military service, while in the South Pacific, he was exposed to Aflatoxin.  

Here, the January 2008 opinion conceded that that the Veteran's in-service Aflatoxin exposure was a risk factor for the subsequent development of his fatal hepatocellular cancer.  This opinion is somewhat favorable but, on the other hand, the January 2009 VA physician's opinion emphasized that cigarette smoking and alcohol intake were linked to hepatocellular cancer.  While this opinion is unfavorable, it must be noted that this opinion did not address the primary contention in this appeal, i.e., that the Veteran was exposed to Aflatoxin which led to his fatal hepatocellular cancer.  In fact, the January 2009 opinion is devoid of any mention of Aflatoxin, exposure to Aflatoxin, or the effects of Aflatoxin.  Moreover, the February 2010 letter from Dr. J. B. noted that more than simpe alcohol intake was related to the development of hepatocellular cancer; rather, it was alcohol abuse that was so related.  Other evidence suggests that it is alcohol abuse leading to cirrhosis of the liver that is a risk factor for hepatocellular cancer.  In this regard, there is virtually no evidence that the Veteran ever abused alcohol.  To the contrary, even the STRs note that he used very little alcohol.  The STRs also note that he smoked only 10 cigarettes daily and at the hearing there was testimony that the Veteran did not smoke at all, suggesting that at some unspecified time he stopped smoking completely.  

In favor of the claim is the opinion of Dr. N. V. which, while somewhat vaguely worded, indicates a greater than 50 percent likelihood that the fatal liver cancer was due to Aflatoxin.  More specifically, Dr. J. B. directly opined that it was as likely as not that in-service Aflatoxin exposure caused the fatal hepatocellular (liver) cancer.  As these opinions directly address the primary contention on appeal and are favorable, they are given greater weight than the negative January 2009 VA opinion.  

In sum, the evidence shows that the Veteran was most likely exposed to Aflatoxin during his military service and that he died of hepatocellular cancer, and that there is at least as likely as not a positive connection between the two.  Accordingly, under these circumstances, and after resolving any reasonable doubt in the appellant's favor on the specific facts of this case, service connection for the cause of the Veteran's death is warranted.



ORDER


Service connection for the cause of the Veteran's death from hepatocellular cancer, is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


